         Case 1:16-cv-00116-MAB Document 91              Filed 04/10/19   Page 1 of 2



                                        Slip Op. 19-44

               UNITED STATES COURT OF INTERNATIONAL TRADE


 SHENZHEN XINBODA INDUSTRIAL
 CO., LTD.,

               Plaintiff,

 JINXIANG HEJIA CO., LTD., ET AL.,

               Plaintiff-Intervenors,

            and

 QINGDAO TIANTAIXING FOODS CO.,
 LTD., ET AL.,
                                               Before: Mark A. Barnett, Judge
               Consolidated-Plaintiffs,        Consol. Court No. 16-00116

              v.

 UNITED STATES,

               Defendant,

            and

 FRESH GARLIC PRODUCERS
 ASSOCIATION, ET AL.,

               Defendant-Intervenors.


                                        JUDGMENT

       This case having been submitted for decision, and the court, after due

deliberation, having rendered a decision herein; now, in conformity with that opinion it is

hereby

       ORDERED that the final results and final rescission of the 20th administrative

review of the antidumping duty order on fresh garlic from the People’s Republic of
           Case 1:16-cv-00116-MAB Document 91         Filed 04/10/19    Page 2 of 2



Consol. Court No. 16-00116                                                          Page 2


China, see Fresh Garlic From the People’s Republic of China, 81 Fed. Reg. 39,897

(Dep’t Commerce June 20, 2016) (final results and final rescission of the 20th

antidumping duty admin. review; 2013-2014), as amended by the Final Results of

Redetermination Pursuant to Court Remand, ECF No. 69-1, and the Final Results of

Redetermination Pursuant to Court Remand, ECF No. 90, are SUSTAINED, and it is

further

          ORDERED that the subject entries must be liquidated in accordance with the

final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).




                                                  /s/   Mark A. Barnett
                                                  Mark A. Barnett, Judge

Dated: April 10, 2019
      New York, New York
